Case: 12-10312    Document: 00512335803    Page: 1   Date Filed: 08/08/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                                 August 8, 2013

                                 No. 12-10312                    Lyle W. Cayce
                                                                      Clerk

NATASHA WHITLEY,

                                           Plaintiff-Appellant
v.

JOHN NICK HANNA; ROBERT BULLOCK; MICHAEL MURRAY;
ROBERT GRUBBS,

                                           Defendants-Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas


Before KING, DAVIS, and ELROD, Circuit Judges.
KING, Circuit Judge:
      Plaintiff-Appellant Natasha Whitley appeals the dismissal of her 42 U.S.C.
§ 1983 action and the denial of her motion to amend her complaint. Whitley’s
claims arise out of former City of Brownwood police sergeant Vincent Ariaz’s
sexual abuse of her. Defendants-Appellees John Hanna, Robert Bullock, Michael
Murray, and Robert Grubbs were state officers involved in the investigation and
arrest of Ariaz. Whitley argues that Appellees failed adequately to protect her
from Ariaz, and used her as “sexual bait” to strengthen their prosecutorial case
against him. The district court granted Appellees’ motions to dismiss after
finding that Whitley failed to state a § 1983 claim and that Appellees would be
    Case: 12-10312    Document: 00512335803      Page: 2   Date Filed: 08/08/2013



                                  No. 12-10312

entitled to qualified immunity. It also denied Whitley’s motion to amend her
complaint. For the following reasons, we AFFIRM the district court’s judgment.
           I. FACTUAL AND PROCEDURAL BACKGROUND
      In 2000, the City of Brownwood created Explorer Post 1150 as part of the
“Explorers” program—a school- and work-based program to introduce young
people to various vocations.     Explorer Post 1150 was established to teach
participants about law enforcement, including police training and operations.
Vincent Ariaz, a then-sergeant with the City of Brownwood Police Department,
acted as Explorer Post 1150’s advisor. In January 2007, Ariaz was investigated
for alleged abuse of one of the program’s female participants (“A.M.”).         A
Brownwood police officer, together with appellee Texas Ranger John Hanna,
conducted the investigation.
      Hanna interviewed A.M., and learned that Ariaz would use her as an
example for activities like handcuffing and have her stay late when no one else
was around. Hanna also discovered from A.M. that Ariaz would rub his body
against hers and ask her about her sexual experiences. A.M. further informed
Hanna of an incident in which she and Ariaz were alone in a storeroom. Ariaz
allegedly closed the door, turned off the lights, and proceeded to kiss A.M. and
fondle her breasts. Despite A.M. telling him to stop, Ariaz continued until she
was able to make noise and escape. A.M.’s mother and her then-boyfriend also
told Hanna that Ariaz had sent A.M. numerous sexually suggestive text
messages, including proposing having sex in a motel room. The boyfriend also
lodged a complaint against Ariaz, to no apparent effect. An affidavit by another
police officer stated that Ariaz had expressed a desire to engage in different
sexual acts with a young girl.
      Whitley’s allegations do not disclose what action, if any, the City of
Brownwood or the Brownwood Police Department took in response to Hanna’s
investigation or Ariaz’s conduct. We do know that Ariaz continued as a police

                                       2
    Case: 12-10312     Document: 00512335803    Page: 3    Date Filed: 08/08/2013



                                 No. 12-10312

officer for the City of Brownwood. Hanna, following his investigation, notified
his lieutenant, appellee Robert Bullock, that he had obtained a “written
statement detailing a pattern of sexual harassment, text messages of [a] sexual
nature, and one incident of sexual contact.” The report was approved by Bullock
on February 19, 2007, and stated that the investigation “would remain active.”
      Sometime thereafter, Ariaz’s attention shifted to another Explorers
participant—fifteen-year-old appellant Natasha Whitley.            Ariaz began
“grooming” Whitley by giving her gifts, promoting her to the highest position in
the Explorer post, repeatedly using her as his example in class, and writing her
love notes that she kept in her Explorers locker.         Ariaz’s advances grew
progressively more intimate and eventually became sexual around June 2007.
      Although various individuals were aware that Ariaz was engaging in
suspicious conduct, it does not appear that Hanna learned of this until July 3,
when another member of the Brownwood Police Department, Richard Williams,
noticed Whitley driving Ariaz’s truck and questioned her. In the course of
speaking with her, Williams learned that Ariaz and Whitley drove together on
a nightly basis.     Williams thereupon contacted Hanna, who resumed his
investigation and quickly confirmed that Ariaz allowed Whitley to drive his
vehicle, rode with her almost every night, and spent hours with her parked in
locations that were secluded or known “make out” areas.
      On July 9, Hanna met with the Brown County District Attorney, appellee
Michael Murray, and the Brown County Sheriff, appellee Bobby Grubbs. Also
present were Brown County’s Assistant District Attorney, a District Attorney
investigator, the Brown County Chief Deputy, a sergeant with the Texas
Department of Public Safety, a Brownwood police sergeant, and members of the
West Central Interlocal Drug Task Force.        The group discussed Hanna’s
investigation into Ariaz’s conduct and agreed that Hanna would continue
monitoring Ariaz to catch Ariaz in the act of abusing Whitley, and thus

                                       3
    Case: 12-10312      Document: 00512335803       Page: 4    Date Filed: 08/08/2013



                                    No. 12-10312

strengthen the prosecutorial case against him. Bullock endorsed the plan after
Hanna informed him of the July 9 meeting.
      Hanna proceeded to install video surveillance cameras in the hallways of
the Brownwood Annex building—one of the locations Ariaz was known to take
Whitley. Hanna also initiated GPS surveillance of Ariaz’s car. On July 10 and
11, Ariaz was observed with Whitley in the Annex building. Ariaz repeatedly
hugged and kissed Whitley. Ariaz also was observed entering an Annex building
courtroom where Whitley was waiting, and later exiting without his belt,
followed by Whitley, who emerged adjusting her shirt. Ariaz and Whitley were
known to spend lengthy periods of time in the Annex building courtroom. Hanna
informed Bullock, Murray, and Grubbs of these events.
      On July 12, Hanna assembled three two-man teams to surveil Ariaz and
Whitley. Over the following days, Ariaz and Whitley repeatedly were observed
engaging in the previously documented conduct. On July 17, Hanna and another
investigator hid themselves in the closet of the courtroom Ariaz and Whitley
previously had entered. Sometime after 2:30 a.m., Hanna witnessed Whitley
sitting or lying on a table with Ariaz positioned over her. Ariaz and Whitley
then left, but returned at 6:13 a.m. Whitley lay down, and Ariaz proceeded to
kiss her for several minutes. He then placed his head in Whitley’s “crotch area,”
whereupon Hanna exited the closet and intervened. Ariaz was arrested and
indicted on more than twenty-five counts of sexual assault of a child and two
counts of indecency with a child.1 He ultimately pleaded guilty to two counts of
sexual assault of a child and no contest to indecency with a child. Ariaz
currently is serving a twenty-year prison sentence.
      On November 3, 2008, Whitley’s parents filed suit in federal district court
against, among others, the City of Brownwood, the Brownwood Police

      1
       The indecency with a child counts appear related to Ariaz’s conduct with A.M. in
January 2007.

                                          4
    Case: 12-10312     Document: 00512335803      Page: 5   Date Filed: 08/08/2013



                                   No. 12-10312

Department, the Brownwood Chief of Police, and the Boy Scouts of America, in
an action styled Whitley v. Ariaz, et al., No. 6:08-CV-85-C. That lawsuit was
dismissed upon settlement.
      On August 19, 2011, Whitley herself filed suit against Hanna and Bullock,
in their individual capacities, and against Murray and Grubbs in their
individual and official capacities (collectively, “Appellees”). Whitley also sought
declaratory and injunctive relief against Appellees in their official capacities.
Her complaint primarily contended that Appellees violated her constitutional
rights by failing timely to intervene to stop Ariaz’s abuse of her.
      Murray and Grubbs filed a motion to dismiss for failure to state a claim
under Federal Rule of Civil Procedure 12(b)(6) on September 13. On the same
day, Hanna and Bullock filed a separate motion to dismiss for failure to state a
claim under Rule 12(b)(6), in which they asserted qualified immunity.
Subsequently, Murray and Grubbs filed an original answer in which they also
raised a qualified immunity defense. Following the filing of Appellees’ motions
to dismiss, Whitley filed a motion to amend her complaint.
      In an order entered on February 21, 2012, the district court granted both
motions to dismiss and denied Whitley’s motion to amend her complaint. The
district court began by reviewing the proposed amended complaint and
concluded that the amendments were “nothing more than reiterations of the
original § 1983 claim premised upon substantive due process rights.” The court
viewed the proposed amendments only as alleging that Appellees engaged in a
conspiracy to deprive Whitley of her constitutional rights, a claim that was not
actionable under § 1983 without an underlying constitutional violation. Further,
it found that “the proposed additional facts that [Whitley] wishes to add to her
pleadings do nothing to change the claims brought by [her].” Accordingly, the
district court held that granting Whitley’s motion to amend her complaint would
be futile and denied her motion.

                                        5
    Case: 12-10312      Document: 00512335803     Page: 6   Date Filed: 08/08/2013



                                   No. 12-10312

        Turning to Appellees’ motions to dismiss, the district court found that
dismissal was warranted. “At the heart of the allegations is [Whitley’s] claim
that the [Appellees] should have concluded their investigation sooner and
arrested Ariaz sooner, thus preventing further sexual acts against her.” The
court determined that Whitley’s § 1983 claims failed because there was no
constitutional right to have criminal charges filed against someone or to have
that person investigated.
        The district court likewise was unpersuaded by what it construed as
Whitley’s attempts to establish supervisory liability over Appellees. First, to the
extent Appellees were involved in Ariaz’s misconduct, the district court found
that they actively were investigating him and thus their behavior did not fall
within the purview of cases that permitted claims against state actors who failed
to protect victims from harm. Second, the district court noted that Appellees did
not supervise Ariaz and actually were employed by completely separate entities.
Properly construed, the district court reasoned, Whitley’s allegations really fell
under     a   “state-created-danger    theory,”   because   Appellees—as     state
actors—allegedly acted with deliberate indifference in creating or increasing a
danger to her. But such a theory also requires that the state actors create an
opportunity that otherwise would not have existed, which the district court
found was not the case. Further, it noted that this circuit has declined to adopt
a state-created-danger theory to trigger affirmative duties under the Due
Process Clause. The district court thus granted Appellees’ motions to dismiss.
        Whitley timely filed a notice of appeal on March 15, 2012, asserting that
the district court erroneously granted Appellees’ motions to dismiss her § 1983
claims and denied her motion to amend her complaint.
                         II. STANDARD OF REVIEW
        This court reviews a district court’s grant of a motion to dismiss de novo.
Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 219 (5th Cir. 2012). The grant

                                         6
     Case: 12-10312    Document: 00512335803      Page: 7    Date Filed: 08/08/2013



                                  No. 12-10312

of a motion to dismiss based on qualified immunity similarly is reviewed de
novo. Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008). We accept all
well-pleaded facts as true and view those facts in the light most favorable to the
plaintiff. Bowlby, 681 F.3d at 219 (citation omitted). The facts taken as true
must, however, “state a claim that is plausible on its face.”          Amacker v.
Renaissance Asset Mgmt. LLC, 657 F.3d 252, 254 (5th Cir. 2011). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is insufficient
if it offers only “labels and conclusions,” or “a formulaic recitation of the
elements of a cause of action.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007)).
      We review a district court’s denial of a motion for leave to file an amended
complaint for abuse of discretion. City of Clinton, Ark. v. Pilgrim’s Pride Corp.,
632 F.3d 148, 152 (5th Cir. 2010). However, where a district court’s denial solely
was based on futility, this court applies a de novo standard identical, in practice,
to the standard used for reviewing a motion to dismiss for failure to state a
claim. See Wilson v. Bruks–Klockner, Inc., 602 F.3d 363, 368 (5th Cir. 2010).
                           III. APPLICABLE LAW
A.    Section 1983
      Section 1983 provides a claim against anyone who “under color of any
statute, ordinance, regulation, custom, or usage, of any State” violates another’s
constitutional rights. 42 U.S.C. § 1983. “To state a section 1983 claim, ‘a
plaintiff must (1) allege a violation of a right secured by the Constitution or laws
of the United States and (2) demonstrate that the alleged deprivation was
committed by a person acting under color of state law.’” James v. Tex. Collin
Cnty., 535 F.3d 365, 373 (5th Cir. 2008) (quoting Moore v. Willis Indep. Sch.
Dist., 233 F.3d 871, 874 (5th Cir. 2000)).

                                         7
     Case: 12-10312       Document: 00512335803         Page: 8     Date Filed: 08/08/2013



                                       No. 12-10312

B.     Qualified Immunity
       “The doctrine of qualified immunity protects government officials from
civil damages liability when their actions could reasonably have been believed
to be legal.” Morgan v. Swanson, 659 F.3d 359, 370 (5th Cir. 2011) (en banc).
Qualified immunity protects “all but the plainly incompetent or those who
knowingly violate the law,” Malley v. Briggs, 475 U.S. 335, 341 (1986), and
courts will not deny immunity unless “existing precedent . . . placed the
statutory or constitutional question beyond debate,” Ashcroft v. al-Kidd, 131 S.
Ct. 2074, 2083 (2011). Therefore, a plaintiff seeking to overcome qualified
immunity must show: “(1) that the official violated a statutory or constitutional
right, and (2) that the right was ‘clearly established’ at the time of the
challenged conduct.” Id. at 2080 (citation omitted). A court has discretion to
decide which prong to consider first. Pearson v. Callahan, 555 U.S. 223, 236
(2009).
                                   IV. DISCUSSION
       On appeal, Whitley presents two theories of liability she asserts warrant
reversal of the district court’s decision. First, relying on our decision in Doe v.
Taylor Independent School District, 15 F.3d 443 (5th Cir. 1994) (en banc),
Whitley argues that Appellees are liable under § 1983 for acting with deliberate
indifference to her constitutional rights by engaging in an investigation
premised on catching Ariaz (the primary constitutional wrongdoer) in the act of
abusing her. Second, citing to Hale v. Townley, 45 F.3d 914 (5th Cir. 1995),
Whitley asserts that Appellees are liable under § 1983 under a theory of
bystander liability because they failed to stop Ariaz, a fellow officer, from
violating Whitley’s fundamental liberty interest in her bodily integrity.2 Lastly,


       2
        Whitley also asserts that she has sufficiently stated a constitutional violation under
Rochin v. California, because Appellees’ conduct shocked the conscience. See 342 U.S. 165,
166, 172–74 (1952) (conduct “shock[ed] the conscience” and violated the Due Process Clause

                                              8
     Case: 12-10312        Document: 00512335803           Page: 9     Date Filed: 08/08/2013



                                        No. 12-10312

Whitley contends that the district court erred in denying her motion to amend
her complaint.
       We address each of her theories below, and conclude that Whitley fails to
state a claim under either her deliberate indifference or bystander liability
theory.3 Our conclusion that Whitley fails to state a claim as to any of the
Appellees also resolves the question of qualified immunity raised in Hanna and
Bullock’s motion to dismiss.4 See Lytle v. Bexar Cnty., Tex., 560 F.3d 404, 410
(5th Cir. 2009) (“If we determine that the alleged conduct did not violate a
constitutional right, our inquiry ceases because there is no constitutional
violation for which the government official would need qualified immunity.”);
Hampton v. Oktibbeha Cnty. Sheriff Dep’t, 480 F.3d 358, 363 (5th Cir. 2007).
Finally, we hold that the district court correctly denied Whitley’s motion to
amend her complaint.

where arresting police officers ordered doctors to pump suspect’s stomach to induce him to
vomit two morphine capsules). During oral argument, Whitley expressly limited the grounds
on which she sought relief and it thus is unclear whether she is still pursuing a claim under
Rochin’s shocks-the-conscience standard.
        As will be discussed, however, the alleged facts do not rise to the level of shocking the
conscience: Whitley has not alleged that Appellees themselves sexually abused her; at best,
she has shown that Appellees conducted a deficient investigation and failed to intervene
earlier. Such circumstances do not conform to the extreme cases in which the shocks-the-
conscience standard typically has been satisfied. See, e.g., Morris v. Dearborne, 181 F.3d 657,
668 (5th Cir. 1999) (teacher fabricated sexual abuse charges against a student’s father); Rogers
v. City of Little Rock, Ark., 152 F.3d 790, 797 (8th Cir. 1998) (police officer raped woman in her
house after stopping her for traffic violation).
       3
         To the extent Whitley asserts claims against Appellees in their official capacities, we
find such claims also fail for lack of an underlying constitutional violation. See Piotrowski v.
City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (municipal liability under § 1983 requires
“a policymaker; an official policy; and a violation of constitutional rights whose ‘moving force’
is the policy or custom.” (citation omitted)).
       4
          The district court seemingly conflated Appellees’ motions to dismiss as “Motions to
Dismiss Based Upon Qualified Immunity,” despite only Hanna and Bullock asserting qualified
immunity in their motion. Importantly, however, the district found that Whitley “failed to
state a claim under § 1983 against the [Appellees], and certainly not such that would overcome
their assertion of qualified immunity.” Accordingly, it appears that the district court
sufficiently addressed both motions to dismiss.

                                                9
     Case: 12-10312      Document: 00512335803          Page: 10     Date Filed: 08/08/2013



                                       No. 12-10312

A.     Deliberate Indifference
       Whitley’s first basis for establishing liability under § 1983 is “the decision
by [Appellees] as part of their investigation, to knowingly allow Whitley to be
repeatedly raped by another police officer.”               Put another way, Appellees
purportedly acted with deliberate indifference by agreeing on a plan that would
allow Ariaz to continue sexually abusing Whitley for the sake of gathering
additional evidence to secure his conviction.5            In support, Whitley primarily
relies on our decision in Taylor, 15 F.3d 443.6
       In Taylor, we considered whether a school’s principal and the district’s
superintendent could be held liable under § 1983 for failing to prevent a high
school coach from manipulating a fifteen-year-old student over several months
into repeatedly having sexual intercourse with him. Id. at 446–49. In affirming
the district court’s denial of qualified immunity to the principal, but reversing
the denial of qualified immunity to the superintendent, we held that:
       A supervisory school official can be held personally liable for a
       subordinate’s violation of an elementary or secondary school


       5
         Whitley’s allegations resemble—and the district court actually understood her to
assert—a claim under a state-created-danger theory of liability, by which state actors may be
held liable when “the state actor played an affirmative role in creating or exacerbating a
dangerous situation that led to the individual’s injury.” McClendon v. City of Columbia, 305
F.3d 314, 324 (5th Cir. 2002). Given Whitley’s allegation that Appellees put her in harm’s way
in order to secure Ariaz’s conviction, the district court’s interpretation is understandable.
However, this court has not adopted the state-created-danger theory, Doe ex rel. Magee v.
Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 865 (5th Cir. 2012) (en banc), and
Whitley wisely has disclaimed reliance on it.
       6
         Whitley also relies on the Supreme Court’s decision in Pembaur v. City of Cincinnati,
475 U.S. 469 (1986). Whitley first refers to this case in her reply brief and then only for the
proposition that “a § 1983 case should not be dismissed when the allegation is that a
prosecutor and police officers made decisions and carried out actions as part of a criminal
investigation that violated constitutional rights.” The problem with Whitley’s argument is
that it assumes the very thing she seeks to prove—that it was a constitutional violation for
Appellees to delay removing Whitley from Ariaz’s presence to collect additional evidence. By
contrast, the county prosecutor in Pembaur ordered deputy sheriffs to forcibly enter a clinic
in violation of a doctor’s Fourth Amendment rights. Id. at 484.

                                              10
    Case: 12-10312    Document: 00512335803       Page: 11   Date Filed: 08/08/2013



                                  No. 12-10312

      student’s constitutional right to bodily integrity in physical sexual
      abuse cases if the plaintiff establishes that:
           (1) the defendant learned of facts or a pattern of inappropriate
           sexual behavior by a subordinate pointing plainly toward the
           conclusion that the subordinate was sexually abusing the
           student; and
           (2) the defendant demonstrated deliberate indifference toward
           the constitutional rights of the student by failing to take
           action that was obviously necessary to prevent or stop the
           abuse; and
           (3) such failure caused a constitutional injury to the student.
Taylor, 15 F.3d at 454.
      Subsequently, in Doe v. Rains County Independent School District, 66 F.3d
1402 (5th Cir. 1995), we expanded our holding in Taylor to include non-
supervisory state officers. We determined that “once . . . a constitutional
violation has occurred, we are no longer barred from finding another person
liable under § 1983 for committing a state-law breach that caused the
constitutional injury, even if the breach itself does not independently satisfy the
elements of a constitutional claim.” Id. at 1409. We reached this conclusion by
“ask[ing] what it is about a supervisor’s duties and functions that renders a state
supervisory official liable for a constitutional deprivation by a subordinate.” Id.
at 1410. We concluded that “it is state law’s grant of a right of legal control over
the immediate perpetrator of an injury that establishes that a state supervisor
possessed and exercised state authority.” Id. at 1413. The “critical question” in
determining whether a non-supervisory state actor may be held liable thus is
“whether state law has reposed in a defendant enough responsibility for the
underlying conduct that she can be said to have caused the injury herself.” Id.
at 1408.
      Accordingly, Whitley must show that (1) Appellees knew of a pattern of
constitutional deprivations; (2) the abuse was caused by a state actor over whom
they had supervisory authority or a state-law created right of legal control; (3)


                                        11
    Case: 12-10312        Document: 00512335803          Page: 12      Date Filed: 08/08/2013



                                        No. 12-10312

Appellees’ failure to act demonstrated deliberate indifference to the victim’s
constitutional rights; and (4) their failure to act resulted in a constitutional
injury. Because we conclude that Appellees were not deliberately indifferent, we
limit our analysis to the third element, and hold that Whitley’s § 1983 claims fail
under her deliberate indifference theory.7
       “The deliberate indifference standard is a high one.” Doe v. Dall. Indep.
Sch. Dist., 153 F.3d 211, 219 (5th Cir. 1998).                   “To act with deliberate
indifference, a state actor must ‘know[] of and disregard[] an excessive risk to
[the victim’s] health or safety.’” McClendon, 305 F.3d at 326 n.8 (alterations in
original) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “The state
actor’s actual knowledge is critical to the inquiry”—a “failure to alleviate ‘a
significant risk that he should have perceived but did not,’ while ‘no cause for
commendation,’ does not rise to the level of deliberate indifference.” Id. (quoting
Farmer, 511 U.S. at 837). While we previously have observed that the terms
“gross negligence” and “deliberate indifference” are sometimes used

       7
           Although disposing of this case on deliberate-indifference grounds, we note that
Appellees seriously call into question whether law enforcement officers in cases like the one
sub judice can be said to have what we term “the linchpin in all cases in which we have found
§ 1983 liability based on breach of a duty to act” namely, “the existence of a legal right of
control,” i.e., state-conferred control “over the persons or events giving rise to the injury
complained of.” Rains, 66 F.3d at 1414–15; see also Taylor, 15 F.3d at 452 n.6 (the “mere right
to control without any control or direction having been exercised and without any failure to
supervise is not enough to support § 1983 liability” (quoting Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 694 n.58 (1978)). Appellees forcefully argue that the Supreme Court’s decision in
Town of Castle Rock v. Gonzales, entirely forecloses Whitley’s deliberate indifference theory
of liability because, although Gonzales denied an individual’s purported entitlement to police
enforcement of a restraining order against a private party, the same principle should apply
where the violative agent is a state actor. See 545 U.S. 748, 768 (2005) (“In light of today’s
decision . . . the benefit that a third party may receive from having someone else arrested for
a crime generally does not trigger protections under the Due Process Clause, neither in its
procedural nor in its ‘substantive’ manifestations.”). To do otherwise, they assert, would
deprive law enforcement officers of the very discretion the Supreme Court repeatedly has
recognized them to possess. See id. at 760 (“A well established tradition of police discretion
has long coexisted with apparently mandatory arrest statutes.”). Expressing no opinion, we
leave for another day the extent to which Gonzales supplements or supplants our analysis
under Rains.

                                               12
    Case: 12-10312       Document: 00512335803     Page: 13   Date Filed: 08/08/2013



                                    No. 12-10312

interchangeably, understood properly, “the former is a ‘heightened degree of
negligence,’ [while] the latter is a ‘lesser form of intent.’” Taylor, 15 F.3d at 453
n.7 (citation omitted).
          In this case, the district court found that Appellees did not act with
deliberate indifference because they were “acting on facts and investigating
Ariaz.” Whitley contends that the district court’s finding was erroneous because
Appellees’ investigation clearly was flawed, and identifies multiple indicators
Appellees had that Ariaz—even before meeting Whitley—was engaging in sexual
misconduct. Whitley also highlights purported deficiencies in the investigation
itself.
          We agree with the district court that neither Hanna and Bullock, nor
Grubbs and Murray, were deliberately indifferent.
          1.    Hanna and Bullock
                a)    Hanna
          We begin our analysis by considering Hanna’s investigation, which, while
possibly subject to criticism and charges of deficiency, cannot be said to have
been conducted with deliberate indifference. Hanna began investigating Ariaz
in January 2007, and spoke with A.M., A.M.’s mother, and her boyfriend.
Although the investigation did not, at that time, result in the arrest and
prosecution of Ariaz, the investigation remained open.
          Over the next several months, there were numerous incidents indicating
that Ariaz’s attention had shifted to a new victim—Whitley. Ariaz repeatedly
used Whitley as his example in class, and made her his Explorers captain. He
also ate with Whitley in view of other Brownwood Police Department officers.
It apparently was well-known that Ariaz and Whitley would ride together during
the night shift. But while the Brownwood Police Department may have been
aware of Ariaz’s conduct, Hanna was not. Hanna had no reason to think that
the Brownwood Police Department, as Ariaz’s supervisor, would fail to respond

                                         13
    Case: 12-10312      Document: 00512335803       Page: 14    Date Filed: 08/08/2013



                                    No. 12-10312

to evidence that Ariaz again was targeting a minor, including sharing such
evidence with Hanna.8
      Hanna’s failure to discover Ariaz’s new relationship earlier thus is no
ground for finding him deliberately indifferent. In Taylor, we found a school
superintendent not deliberately indifferent partly because he reacted promptly
to new evidence of a high school coach’s sexual misconduct. 15 F.3d at 457–58.
Similarly here, when Hanna received word that Ariaz again was seen with a
minor, he immediately resumed his investigation. From that point on, Hanna
undertook a series of measures that appropriately responded to the evidence
available to him, including:
•     learning that Ariaz was riding with Whitley almost every night, and
      allowing her to drive his vehicle;
•     discovering that Ariaz, accompanied by Whitley, would park for two to
      three hours in remote areas such as the Brownwood airport, a wooded
      area by the Brownwood Hospital, and an old police department;
•     meeting with Murray, the Brown County district attorney, and Grubbs,
      the Brown County sheriff, and others to discuss Ariaz’s behavior;
•     installing video surveillance cameras in the Brownwood Annex building,
      one of the isolated locations Ariaz was known to take Whitley;
•     placing GPS surveillance on Ariaz’s vehicle, despite Ariaz previously
      having requested vehicles without GPS tracking;
•     assembling three two-man teams to surveil Ariaz and Whitley;
•     organizing a sting operation that resulted in the arrest and prosecution of
      Ariaz.
      Whereas Hanna’s previous investigation into Ariaz did not result in a
prosecution, Hanna’s actions upon learning that Ariaz was seen with Whitley
demonstrate that, while the Brownwood Police Department apparently had been




      8
         We again note that the Brownwood Police Department would later be involved in a
suit brought by Whitley’s parents resulting in a settlement.

                                          14
    Case: 12-10312       Document: 00512335803         Page: 15     Date Filed: 08/08/2013



                                      No. 12-10312

unable to stop Ariaz, Hanna was committed to putting an end to Ariaz’s abuses
once and for all.
       Whitley criticizes various aspects of Hanna’s investigation, but these do
not amount to a showing of deliberate indifference. She accuses Hanna of
improperly placing surveillance cameras in the Brownwood Annex building’s
hallways, instead of in its courtroom. But the mere “haphazard” or “negligent”
deployment of security measures does not establish deliberate indifference.
Johnson v. Dall. Indep. Sch. Dist., 38 F.3d 198, 202 (5th Cir. 1994). Whitley also
criticizes Hanna for conducting an excessively long investigation. Yet, in light
of Ariaz’s persistent conduct, even in the face of other members of the
Brownwood Police Department knowing of the suspicious activity, we cannot
fault Hanna for wanting to ensure that this time the investigation would
conclude with Ariaz’s successful prosecution. At most, Whitley has shown that
Hanna’s actions were comparable to those of Taylor’s superintendent. After
observing that the superintendent had directed the principal to talk with the
coach suspected of sexual abuse, contacted parents, spoken with the victim, and
verbally reprimanded the coach, we determined that although the
superintendent’s actions had been “ineffective,” they were not “deliberately
indifferent.” 15 F.3d at 457–58. As in that case, although we do not deny the
possibility that Hanna could have conducted the investigation differently,
perhaps even gathering enough evidence to make an arrest in less than the two
weeks it took him, Hanna’s failure to immediately end the abuse does not make
him deliberately indifferent.        See Dall. Indep. Sch. Dist., 153 F.3d at 219
(“Actions and decisions by officials that are merely inept, erroneous, ineffective,
or negligent do not amount to deliberate indifference and thus do not divest the
official of qualified immunity.”).9

       9
         Instead of looking to whether Hanna’s conduct was appropriate in light of the
available evidence, see Rains, 66 F.3d at 1413 (school official “fail[ed] to take appropriate

                                             15
    Case: 12-10312        Document: 00512335803          Page: 16      Date Filed: 08/08/2013



                                        No. 12-10312

       Hanna had to decide what evidence would suffice to secure a conviction.
His decision to wait two or three days longer to make a stronger case to
permanently stop Ariaz’s misconduct does not bring this case within Taylor’s fact
pattern, where we denied qualified immunity to a school principal on the ground
that he “fail[ed] to take action that was obviously necessary to prevent or stop”
the sexual misconduct of a subordinate high school coach. 15 F.3d at 457. Far
from failing to take action, Hanna led an ongoing effort to put Ariaz out of
business. In this, Hanna was successful. His failure to be successful earlier does
not make him deliberately indifferent to Whitley’s plight.
       Whitley also appears, however, to allege that Hanna was deliberately
indifferent because he failed to intervene when Ariaz sexually abused her in
Hanna’s presence. This argument refers to Hanna’s failure immediately to
emerge from his courtroom hiding place upon witnessing Ariaz positioned atop
of her the morning of July 17, 2007. We find it worthwhile to quote this part of
Whitley’s complaint in its entirety:
       •      At approximately 2:30 a.m. on July 17, 2007, Hanna hid in
              the courtroom’s closet with another investigator.
       •      He observed [Whitley] sitting or lying on a table with Ariaz
              positioned over her in a clearly inappropriate and sexual


action to prevent or stop the abuse”); Taylor, 15 F.3d at 458 (superintendent “responded
appropriately”), the concurrence instead would look to whether “the purpose of [the
defendant’s] actions was to interfere with the alleged abuse,” and criticizes us for suggesting
that Hanna faced a “binary choice: arrest Ariaz, or do nothing to intervene in the absence of
conclusive evidence of abuse.” We do not dispute that Appellees had other options available
to them, but we refuse to find Appellees deliberately indifferent for choosing one permissible
course of action—conducting an investigation intended to effectuate the arrest of Ariaz—over
another. Cf. Taylor, 15 F.3d at 457–58 (describing superintendent’s investigation into alleged
abuse as sufficient based on the available evidence); Atteberry v. Nocona Gen. Hosp., 430 F.3d
245, 256 (5th Cir. 2005) (deliberate indifference sufficiently alleged where defendants allegedly
knew that a dangerous drug was missing and patients were dying at an unusually high rate,
but failed to investigate or change hospital policy). Even applying the concurrence’s standard,
and accepting that better policing might have led to a speedier conclusion to the investigation,
we are hard-pressed to see how the arrest and prosecution of Ariaz cannot be said to have had
the purpose of “interfer[ing] with” the alleged abuse.

                                               16
    Case: 12-10312      Document: 00512335803         Page: 17    Date Filed: 08/08/2013



                                     No. 12-10312

              manner.
       •      Yet Hanna still did not intervene.
       •      Instead, he let Ariaz continue and then let them leave.
       •      According to Hanna, he remained at the Annex so that he
              would be more ready the next time to catch Ariaz in the midst
              of a more prolonged act.
       •      Then, according to Hanna, Ariaz and [Whitley] arrived back
              at the Annex at 6:13 a.m. Ariaz began kissing [Whitley] in the
              courtroom for several minutes while [Whitley] was lying
              down. Then, Hanna observed him place his head in
              [Whitley’s] “crotch area.”
       Whitley’s proposed amended complaint, which we separately address
infra, elaborates only slightly on these facts: “[Hanna] observed Plaintiff sitting
or lying on a table with Ariaz positioned over her in a clearly inappropriate and
sexual manner. Ariaz was touching Plaintiff’s genitalia.” Hanna ultimately
emerged and arrested Ariaz when he observed Ariaz placing his head in
Whitley’s genital area after the two returned at 6:13 a.m.
       Several aspects of Whitley’s complaint, as well as the relevant parts of her
proposed amended complaint, draw our attention. Although Whitley’s brief
repeatedly describes Appellees as exposing Whitley to statutory rape (even going
so far as accusing them of effectively raping Whitley herself by failing to act), the
closest Hanna came to actually seeing Ariaz sexually abuse Whitley was to
observe her sitting or lying while Ariaz was positioned over her. Whitley does
not describe what Ariaz was doing other than to say it was “clearly
inappropriate” and done in a “sexual manner.” Additionally, while specifically
describing what Hanna observed in every part of her complaint, Whitley
noticeably omits in her proposed amended complaint whether or not Hanna
observed Ariaz touching her genitals.10 Hanna apparently could not even see

       10
         The proposed amended complaint also states that Ariaz “had his hand in [Whitley’s]
crotch area for several minutes while [she] was lying down,” but again does not state that

                                            17
    Case: 12-10312      Document: 00512335803      Page: 18   Date Filed: 08/08/2013



                                    No. 12-10312

whether Whitley was sitting or lying down.
      While we must view the facts in the light most favorable to Whitley, we
also cannot ignore what she has, and has not, pled. Nor can we ignore that
Hanna, after tracking Ariaz by camera, GPS, and officer surveillance, emerged
from cover to arrest Ariaz after observing him engage in a clearly sexual act.
Whitley may have alleged facts sufficient to show that Hanna made an error of
judgment, but we refuse to find that Hanna’s failure to act, after viewing some
unspecified conduct that was “clearly inappropriate,” transformed his otherwise
proper investigation into one that was deliberately indifferent. See Callis v.
Sellars, 931 F. Supp. 504, 519 (S.D. Tex. 1996) (officers’ failure to timely
intervene in sting operation amounted to isolated instance of negligence or error
of judgment that did not amount to deliberate indifference).
      Whitley thus has failed to allege facts sufficient to show that Hanna was
deliberately indifferent.
             b)     Bullock
      Having found that Hanna did not act deliberately indifferent, we similarly
conclude that Whitley has not demonstrated that Bullock was deliberately
indifferent in entrusting the investigation to Hanna. As with Hanna, the
Brownwood Police Department’s failure to notify the Texas Rangers of Ariaz’s
renewed involvement with a minor cannot be imputed to Bullock. Indeed,
Bullock’s involvement in the investigation was limited to receiving updates from
Hanna on how the investigation was progressing, and approving Hanna’s
continuation of that investigation. Bullock was not even involved in the meeting
in which Hanna, Murray, and Grubbs discussed Ariaz, and which resulted in the
decision to continue surveilling Ariaz until there was actual evidence of sexual
abuse. Whitley has alleged no facts suggesting that Bullock knew Hanna was



Hanna could observe this conduct.

                                        18
    Case: 12-10312    Document: 00512335803       Page: 19   Date Filed: 08/08/2013



                                   No. 12-10312

acting improperly in seeking to collect additional evidence, especially as the prior
investigation into Ariaz’s conduct towards A.M. had not resulted in a
prosecution. Whitley thus also has failed to show that Bullock was deliberately
indifferent.
      2.       Grubbs and Murray
      Whitley’s primary reason for claiming Grubbs and Murray acted with
deliberate indifference is that they participated in formulating, and endorsed,
a plan dependant on catching Ariaz in the act of committing an act of sexual
abuse. However, far from being the product of deliberate indifference, this plan
was responsive to the requirements of the Texas penal code. Ariaz eventually
was charged with sexual assault of a child and indecency with a child. Under
Texas Law, the crime of sexual assault requires sexual contact or penetration.
Tex. Penal Code Ann. § 22.011(a)(1)–(2). Similarly, the offense of indecency with
a child requires exposure or “sexual contact,” defined as “(1) any touching by a
person, including touching through clothing, of the anus, breast, or any part of
the genitals of a child; or (2) any touching of any part of the body of a child,
including touching through clothing, with the anus, breast, or any part of the
genitals of a person.” Id. § 21.11. Video evidence only showed Ariaz hugging
and kissing Whitley, actions which Appellees could not be certain a jury would
find sufficient to violate the applicable criminal statutes.           As Whitley
acknowledges, Appellees only “had video proof that [Whitley] was likely being
abused.”
      Grubbs and Murray also did not ignore Whitley’s plight—to the contrary,
they agreed that Hanna would investigate allegations of Ariaz’s sexual
misconduct in order to prosecute Ariaz. They were aware that Hanna was
pursuing the investigation by setting up surveillance cameras, tracking Ariaz’s
movements, and devoting three two-man teams to surveilling him. Moreover,
Grubbs and Murray were not telling Hanna to allow Ariaz to abuse Whitley, but

                                        19
     Case: 12-10312    Document: 00512335803      Page: 20   Date Filed: 08/08/2013



                                  No. 12-10312

rather to gather evidence and stop Ariaz from doing so. Although Whitley
alleges that, based on the evidence available to them, Grubbs and Murray must
have known that Ariaz was sexually abusing her, there is no allegation that they
actively facilitated Ariaz’s behavior in order to gather more evidence.
       Accordingly, although the decision to gather additional evidence may have
been imprudent in light of that already available, we cannot say that Grubbs
and Murray were deliberately indifferent to Whitley’s peril. It is unclear, for
example, what they should have done that was any more certain to safeguard
Whitley’s well-being or result in a favorable outcome to the investigation. They
did not supervise Ariaz. They also did not have the authority to order the
Brownwood Police Department to remove Ariaz from duty. At oral argument,
Whitley’s counsel admitted that Appellees, including Grubbs and Murray, also
lacked the power to end the Explorers program. Further, while Grubbs and
Murray arguably had the power to effectuate the arrest of Ariaz earlier in the
investigation, Whitley has made clear that she is not premising her claim on
Appellees’ arresting Ariaz.     Thus, although we easily can imagine some
alternatives to the choice that Appellees made—including confronting Whitley
or contacting her parents—the fact remains that Appellees successfully brought
about Ariaz’s arrest approximately two weeks after Hanna first learned of a
potential relationship between Ariaz and Whitley.
       We conclude that Whitley has not alleged facts sufficient to establish that
Grubbs and Murray acted with deliberate indifference.
B.     Bystander Liability
       Whitley’s second basis for establishing liability under § 1983 is Appellees’
“failure . . . to attempt to intercede to protect [her] from further abuse at the
hands of another officer.” Whitley cites this court’s decision in Hale, 45 F.3d 914,
for the proposition that Appellees were required to intervene and stop Ariaz from
further sexually abusing her.

                                        20
    Case: 12-10312        Document: 00512335803           Page: 21      Date Filed: 08/08/2013



                                        No. 12-10312

       In Hale, a plaintiff brought a § 1983 action for, inter alia, the use of
excessive force during a search and arrest. Id. at 916. One of the police officer
defendants allegedly stood by, laughed, and shouted encouragement while
another officer assaulted the plaintiff. Id. at 919. Characterizing the plaintiff’s
claim as one of bystander liability, this court agreed that “an officer who is
present at the scene and does not take reasonable measures to protect a suspect
from another officer’s use of excessive force may be liable under section 1983.”
Id. We further observed that the fact that the police officers “were from different
law enforcement agencies does not as a matter of law relieve [an officer] from
liability for a failure to intervene.” Id. In light of the allegations and evidence
in that case, we concluded that there was sufficient evidence to create a genuine
issue of material fact concerning the bystanding officer’s “acquiescence in the
alleged use of excessive force.” Id.
       Our holding in Hale is consistent with other circuits’ determination that
an officer may be liable under § 1983 under a theory of bystander liability where
the officer “(1) knows that a fellow officer is violating an individual’s
constitutional rights; (2) has a reasonable opportunity to prevent the harm; and
(3) chooses not to act.”11 Randall v. Prince George’s Cnty., Md., 302 F.3d 188, 204
(4th Cir. 2002) (footnote omitted); see, e.g., Lewis v. Downey, 581 F.3d 467, 472
(7th Cir. 2009); Smith v. Mensinger, 293 F.3d 641, 650–51 (3d Cir. 2002); see also
Nowell v. Acadian Ambulance Serv., 147 F. Supp. 2d 495, 507 (W.D. La. 2001).
However, liability will not attach where an officer is not present at the scene of

       11
           Although Hale most often applies in the context of excessive force claims, other
constitutional violations also may support a theory of bystander liability. See Richie v.
Wharton Cnty. Sheriff Dep’t Star Team, No. 12-20014, 2013 WL 616962, at *2 (5th Cir. Feb.
19, 2013) (per curiam) (unpublished) (noting that plaintiff failed to allege facts suggesting that
officers “were liable under a theory of bystander liability for failing to prevent . . . other
member[s] from committing constitutional violations”); accord Anderson v. Branen, 17 F.3d
552, 557 (2d Cir. 1994) (“[A]ll law enforcement officials have an affirmative duty to intervene
to protect the constitutional rights of citizens from infringement by other law enforcement
officers in their presence.”).

                                               21
    Case: 12-10312         Document: 00512335803           Page: 22      Date Filed: 08/08/2013



                                         No. 12-10312

the constitutional violation.12 See Snyder v. Trepagnier, 142 F.3d 791, 801 n.11
(5th Cir. 1998) (citing Hale, 45 F.3d at 919); see also Gilbert v. French, 364 F.
App’x 76, 83 (5th Cir. 2010) (per curiam) (unpublished); Ibarra v. Harris Cnty.
Tex., 243 F. App’x 830, 835 & n.8 (5th Cir. 2007) (per curiam) (unpublished) (“A
bystander liability claim requires the plaintiffs to show that the officer was
present at the scene and did not take reasonable measures to protect a suspect
from excessive force.”). In resolving whether a plaintiff has sufficiently alleged
a bystander liability claim we also consider whether an officer “acquiesce[d] in”
the alleged constitutional violation. Hale, 45 F.3d at 919; see Baker v. Monroe
Twp., 50 F.3d 1186, 1193–94 (3d Cir. 1995) (premising liability on senior officer’s
knowledge of, and acquiescence in, treatment of victim); see also Peavy v. Dall.
Indep. Sch. Dist., 57 F. Supp. 2d 382, 390 n.4 (N.D. Tex. 1999) (Hale inapplicable
where defendant did not acquiesce in any conduct violating plaintiff’s
constitutional rights).
       Applying this analysis to each of the Appellees, Whitley has failed to state
a claim of bystander liability.
       1.      Hanna and Bullock
       We observe at the outset that Whitley has failed to state a claim against
Bullock because she has not alleged that he was in Ariaz’s presence when Ariaz


       12
           Whitley disputes that this is a requirement for bystander liability. In support,
Whitley’s counsel referred us during oral argument to a case not cited in Whitley’s
briefs—United States v. McKenzie, 768 F.2d 602 (5th Cir. 1985). In that case, defendant police
officers appealed their convictions for conspiring to deprive citizens of their civil rights and for
illegally depriving one victim of his liberty, as well as failing to keep him free from harm while
in official custody. Id. at 604. In addressing whether the evidence was sufficient to support
a jury’s guilty verdict as to one defendant, we observed that the defendant “admitted that he
was in and out of the room while [the victim] was being interrogated,” and found that this was
“sufficient to support the conclusion that he was aware of what was transpiring and did not
stop it.” Id. at 605. McKenzie, however, was a criminal case and did not address bystander
liability. Moreover, the detective in that case was in and out of the room, and thus arguably
could be said to have been present while the alleged constitutional violation took place. See
id.

                                                22
    Case: 12-10312       Document: 00512335803          Page: 23     Date Filed: 08/08/2013



                                       No. 12-10312

was sexually abusing Whitley. As a result, Bullock is not within the scope of a
bystander liability claim. See Hale, 45 F.3d at 919; Ibarra, 243 F. App’x at 835
& n.8. Even were we merely to require knowledge, Bullock still would not be
liable because he acted reasonably in entrusting Hanna with investigating and
arresting Ariaz.
       Turning to Hanna, although Whitley has alleged that Hanna was in
Ariaz’s presence (unbeknownst to Ariaz) the morning of July 17, she
nevertheless has failed to state a claim because she has not alleged that Hanna
acquiesced in Ariaz’s conduct. Hanna was investigating Ariaz with the intent
of gathering evidence to secure Ariaz’s conviction for sexual abuse of a minor.
Far from being a bystander to Ariaz’s conduct, Hanna was accumulating
evidence for Ariaz’s prosecution. This is in no way comparable to the factual
scenario in Hale, where there was a genuine dispute over whether an officer’s
laughing and shouting encouragement to another officer who was committing a
constitutional violation constituted acquiescence in the latter’s conduct. Hanna’s
subsequent arrest of Ariaz after Ariaz began to engage in a clearly sexual act
dispels all doubt as to whether Hanna acquiesced in Ariaz’s misconduct. Cf.
Randall, 302 F.3d at 204 n.24 (“The rationale underlying the bystander liability
theory is that a bystanding officer, by choosing not to intervene, functionally
participates in the unconstitutional act of his fellow officer.”).
       Accordingly, we reject Whitley’s bystander liability claims against Hanna
and Bullock.13

       13
          Even if bystander liability did apply, we nevertheless would be compelled to affirm
the district court’s judgment as to Hanna and Bullock on the second prong of the qualified
immunity analysis because Whitley has failed to identify clearly established law requiring an
officer immediately to intervene while engaged in covert surveillance of a perpetrator. See
Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004) (en banc) (central concept of second prong
of qualified immunity analysis is whether law provided “fair warning” that the conduct at
issue violated constitutional rights). Whitley cites no case that would put Appellees on notice
that they were required to intervene in some unspecified way before arresting Ariaz. Cf.
Callis v. Sellars, 953 F. Supp. 793, 799 (S.D. Tex. 1996) (“Even today, the application of the

                                              23
     Case: 12-10312       Document: 00512335803          Page: 24      Date Filed: 08/08/2013



                                        No. 12-10312

       2.     Grubbs and Murray
       Like Bullock, neither Grubbs nor Murray was in Ariaz’s presence during
Ariaz’s abusive conduct. They thus also are not bystanders for purposes of a
bystander liability claim. See Hale, 45 F.3d at 919; Ibarra, 243 F. App’x at 835
& n.8. Further, they acted reasonably in attempting to stop Ariaz from further
abusing Whitley and other minors by endorsing a plan that would lead to the
arrest of Ariaz. As discussed supra, it is unclear exactly what other actions
Whitley would have required from Grubbs and Murray that were more certain
to permanently remove her and others from Ariaz’s reach.
       For these reasons, we reject Whitley’s bystander liability claims as to
Grubbs and Murray.
C.     Motion to Amend the Complaint
       Rule 15 of the Federal Rules of Civil Procedure provides that leave to
amend should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2).
A motion to amend ordinarily should be granted absent some justification for
refusal. Foman v. Davis, 371 U.S. 178, 182 (1962).
       The liberal amendment policy underlying Rule 15(a) affords the
       court broad discretion in granting leave to amend and,
       consequently, a motion for leave to amend should not be denied
       unless there is “undue delay, bad faith or dilatory motive on the part
       of the movant, repeated failure to cure deficiencies by amendments
       previously allowed [or] undue prejudice to the opposing party by
       virtue of allowance of the amendment, . . .”




doctrine of bodily integrity to voluntary civilian participants in a ‘sting’ is an untrodden area
of the law.”). The only case she cites is Hale, but, as discussed, that case is factually
inapposite. See 45 F.3d at 919; see also Deshotels v. Marshall, 454 F. App’x 262, 264, 269 (5th
Cir. 2011) (per curiam) (unpublished) (distinguishing facts in Hale from case in which law
enforcement officers failed to stop another officer from using a stun weapon to subdue an
arrestee the officers were attempting to restrain). We do not find that Hale put Hanna and
the other Appellees on notice that they could not solidify their evidence against Ariaz to secure
a conviction by surveilling him and arresting him upon commission of a felony.

                                               24
    Case: 12-10312     Document: 00512335803       Page: 25    Date Filed: 08/08/2013



                                    No. 12-10312

United States ex rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375,
386 (5th Cir. 2003) (alteration in original) (citation omitted). Leave to amend
also may be denied when amendment would be futile. Id. at 387.
      We find that, even under Rule 15’s liberal standard, the district court
appropriately denied as futile Whitley’s motion to amend her complaint. First,
the amended complaint adds no new substantive factual allegations. As already
discussed, even if we read her complaint to allege that Hanna witnessed Ariaz
sexually abusing Whitley, liability would not extend to Hanna—nor the other
Appellees because Hanna was not deliberately indifferent and did not acquiesce
in Ariaz’s conduct.
      Second, the amended complaint’s new causes of action are meritless.
Whitley adds supervisory liability claims, including for inadequate supervision
and failure to train. She also adds policy, custom, and practice claims, alleging,
inter alia, that it was “the practice of the Texas Rangers to permit minor sexual
assault victims to be used as bait to catch their assailants.” Finally, the
amended complaint adds a series of “Secondary Liability Claims” including
“Assisting and Encouraging / Aiding and Abetting sexual abuse and invasions
of bodily integrity,” “Assisting and Participating in violations of bodily integrity
and sexual abuse,” and “Conspiracy to violate Plaintiff’s right to be free from
violations of her bodily integrity and . . . sexual abuse,” all in violation of § 1983.
      All of Whitley’s inadequate supervision, failure to train, and policy,
practice, or custom claims fail without an underlying constitutional violation.
See Bustos v. Martini Club, Inc., 599 F.3d 458, 467 (5th Cir. 2010) (“Because
[plaintiff] has alleged no constitutional injury attributable to the Officers,
[plaintiff] has failed to state a claim that a City policy was the moving force
behind a violation of his constitutional rights.”). Even if we assume that Whitley
has sufficiently alleged a § 1983 claim, her municipal liability claims still would
fail. “To establish municipal liability under § 1983, a plaintiff must show that

                                          25
    Case: 12-10312    Document: 00512335803      Page: 26   Date Filed: 08/08/2013



                                  No. 12-10312

(1) an official policy (2) promulgated by the municipal policymaker (3) was the
moving force behind the violation of a constitutional right.” Peterson v. City of
Fort Worth, Tex., 588 F.3d 838, 847 (5th Cir. 2009). The proposed amended
complaint makes no specific factual allegations of the county’s policies and
simply adds the words “policies, practices, and/or customs” to Whitley’s perceived
wrongs. Such allegations are insufficient to survive dismissal. See Spiller v.
City of Tex. City, Police Dep’t, 130 F.3d 162, 167 (5th Cir. 1997) (conclusory
description of policy or custom insufficient).
      Her secondary liability claims similarly fail for lack of a § 1983 violation
by Appellees. See Hale, 45 F.3d at 920 (“[A] conspiracy claim is not actionable
without an actual violation of section 1983.” (internal quotation marks and
citation omitted)).   Additionally, her aiding and abetting, assisting and
participating, and conspiracy claims merely restate her § 1983 allegations. For
the same reasons we are unpersuaded by her § 1983 claims, we also reject her
secondary liability claims.
      We agree with the district court that amendment of her complaint would
be futile and that Whitley’s motion to amend correctly was denied.
                              V. CONCLUSION
      For the aforementioned reasons, the district court’s judgment is
AFFIRMED.




                                       26
    Case: 12-10312    Document: 00512335803       Page: 27   Date Filed: 08/08/2013



                                   No. 12-10312

JENNIFER WALKER ELROD, Circuit Judge, concurring only in the judgment:
      I write separately to address Whitley’s § 1983 deliberate-indifference claim
against Ranger Hanna. Taking Whitley’s allegations as true, Hanna made a
conscious decision to allow a fifty-five-year-old law enforcement official to engage
in predictable, preventable, and yet repeated sexual assaults on a fifteen-
year-old participant in a law-enforcement-learning program. Thus, at this early
stage of the case, I would hold that Whitley states a plausible § 1983 claim. I
concur in the judgment, however, because Whitley cannot overcome Hanna’s
assertion of qualified immunity.
                                        I.
      We must take Whitley’s allegations as true at this 12(b)(6) stage of the
case. Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). Although
the majority opinion offers a careful and thorough description of the complaint,
some critical points bear repeating and, in some respects, reframing in the light
most favorable to Whitley.
      By January 2007, Hanna knew that Ariaz was a threat to the young
female participants in the Explorer program. Although Hanna obtained credible
evidence that Ariaz had kissed, fondled, sent numerous sexually suggestive text
messages to, and expressed an intent to engage in “several different sexual acts”
with his first victim (A.M.), Whitley alleges that Hanna “essentially stopped
investigating.” Over the next several months, Whitley asserts that Hanna did
nothing “to protect any of the young girls Ariaz was supervising.”
      Shortly after A.M.’s complaint, Ariaz began “grooming” Whitley, a fifteen-
year old Explorer student, to be his next victim. The relationship turned sexual
in June 2007. Whitley alleges that, had Hanna “actually investigated Ariaz . . .
[he] would have learned what Ariaz was up to and would have prevented him
from abusing” her. But Hanna did not, in fact, learn of Ariaz’s conduct until
July 3, 2007, when an officer with the Brownwood Police Department reported

                                        27
    Case: 12-10312    Document: 00512335803      Page: 28    Date Filed: 08/08/2013



                                  No. 12-10312

suspicious activity. Hanna quickly confirmed that Ariaz was “spending hours
at a time alone with [Whitley] in the middle of the night,” often parked in known
“make out” areas. Yet, says Whitley, Hanna did not seek “to separate the
predator from his prey.”
      To the contrary, Hanna decided to continue monitoring Ariaz to “catch him
in the act of abuse.” To accumulate evidence for an eventual prosecution, Hanna
and a Brownwood officer placed a GPS-tracking device on Ariaz’s car and
installed surveillance cameras in the hallways of the Brownwood Annex, a
common meeting place for Whitley and Ariaz. By July 12, 2007, Hanna had
“video proof that [Whitley] was likely being abused.”        Specifically, Hanna
observed Ariaz kissing and hugging Whitley several times in the Annex hallway,
entering a courtroom where Whitley was waiting, and exiting the same
courtroom without his duty belt thirteen minutes later. Despite this knowledge,
Hanna allegedly made no effort to “put a stop to the abuse.” Rather, says
Whitley’s complaint, Hanna “continued to use [her] as bait to catch Ariaz in the
act of sexual offense,” and thereby “knowingly allowed and provided substantial
assistance to a fifty-five year old man to abuse a fifteen year old to better [his]
chance at a conviction and make [his] investigation easier.”
      Ariaz continued to abuse Whitley for days, with bits and pieces of his
inappropriate conduct captured on Brownwood Annex video cameras. In the
early morning of July 17, 2007, Hanna hid in the courtroom closet with another
investigator, where he observed Ariaz positioned over Whitley in a “clearly
inappropriate and sexual manner.” Hanna did not intervene to stop Ariaz’s
conduct, but “remained at the Annex so that he would be more ready the next
time to catch Ariaz in the midst of a more prolonged act.” Ariaz left the Annex
with Whitley at around 2:30 in the morning. Hours later, at 6:13 a.m., Ariaz
returned with Whitley; Hanna observed Ariaz kiss her for several minutes while



                                        28
    Case: 12-10312        Document: 00512335803          Page: 29      Date Filed: 08/08/2013



                                        No. 12-10312

she was lying down, and ultimately place his head in Whitley’s “crotch area.”
Only then did Hanna emerge from the closet and place Ariaz under arrest.
       Taking these allegations as true, I would conclude that Hanna plausibly
acted with deliberate indifference to Whitley’s constitutional right to bodily
integrity.
                                               II.
       As a threshold matter, there is no reasonable debate that Ariaz violated
Whitley’s constitutional rights when he sexually assaulted her. We have long
held that the Fourteenth Amendment affords a person “[t]he right to be free of
state-occasioned damage to . . . bodily integrity.” Doe v. Taylor Indep. Sch. Dist.,
15 F.3d 443, 450–51 (5th Cir. 1994) (en banc) (quoting Shillingford v. Holmes,
634 F.2d 263, 265 (5th Cir. 1981)).1 Sexual abuse by a state official is an
undeniable violation of this liberty interest. See Taylor, 15 F.3d at 451 (“[S]urely
the Constitution protects a schoolchild from physical sexual abuse—here,
sexually fondling a 15-year old school girl and statutory rape—by a public
schoolteacher. . . . Thus, Jane Doe clearly was deprived of a liberty interest
recognized under the substantive due process component of the Fourteenth
Amendment.” (footnote omitted)). We have called it “incontrovertible” that a
state actor violates bodily integrity when s/he sexually abuses a child; “such


       1
          As the Fourth Circuit explained, “[t]he existence of this right to ultimate bodily
security . . . is unmistakably established in our constitutional decisions as an attribute of the
ordered liberty that is the concern of substantive due process. Numerous cases in a variety
of contexts recognize it as a last line of defense against those literally outrageous abuses of
official power . . . .” Hall v. Tawney, 621 F.2d 607, 613 (4th Cir. 1980). For example, in a case
involving rape by a police officer after a traffic stop, the Eighth Circuit emphasized that the
officer’s sexual assault “was a violation of the most intimate kind of bodily integrity,” and
concluded that the district court did not err in concluding that the officer’s “egregious sexual
violation” deprived the victim of a due process right. Rogers v. City of Little Rock, 152 F.3d
790, 796 (8th Cir. 1998). In a case with nearly identical facts, the Fourth Circuit described the
due process right at issue as a “right . . . not to be subjected by anyone acting under color of
state law to the wanton infliction of physical harm.” Jones v. Wellham, 104 F.3d 620, 628 (4th
Cir. 1997).

                                               29
    Case: 12-10312        Document: 00512335803          Page: 30     Date Filed: 08/08/2013



                                       No. 12-10312

misconduct deprives the child of rights vouchsafed by the Fourteenth
Amendment.” Id. (footnotes omitted).
       Critically, the existence of an underlying constitutional violation
differentiates this case from Gonzalez and DeShaney, which examined the scope
of a state official’s duty to interfere with private violence. See Town of Castle
Rock v. Gonzales, 545 U.S. 748, 750–51 (2005) (analyzing whether an individual
had a constitutionally protected property interest in the enforcement of a state-
law restraining order against a private party); DeShaney v. Winnebago Cnty.
Dep’t of Soc. Servs., 489 U.S. 189, 195–96 (1989) (analyzing whether a child had
a substantive due process right to protection from violent physical abuse by his
father).    As the Supreme Court explained in DeShaney, the Fourteenth
Amendment was enacted to “protect the people from the State, not to ensure that
the State protected them from each other.” 489 U.S. at 196. Thus, although the
substantive component of the Due Process Clause does not “requir[e] the State
to protect the life, liberty, and property of its citizens against invasion by private
actors,” it does protect against “state-occasioned damage to a person’s bodily
integrity.” Id. at 195; Taylor, 15 F.3d at 450–51 (citing Shillingford, 634 F.2d
at 265) (emphasis added).2


       2
          The Supreme Court has cautioned that the Due Process Clause “does not entail a
body of constitutional law imposing liability whenever someone cloaked with state authority
causes harm.” Cnty. of Sacramento v. Lewis, 523 U.S. 833, 848 (1998). Instead, for the
conduct of a state actor to give rise to liability under the Due Process Clause, “the threshold
question is whether the behavior of the governmental officer is so egregious, so outrageous,
that it may fairly be said to shock the contemporary conscience.” Id. at 847 n.8 (citing
Washington v. Glucksberg, 521 U.S. 702 (1997)). In many contexts, what shocks the conscience
is “deliberate indifference.” Id. at 851; see Hernandez ex rel. Hernandez v. Tex. Dep’t of
Protective & Regulatory Servs., 380 F.3d 872, 880 (5th Cir. 2004) (“Consistent with those
principles [in Lewis], we have generally required plaintiffs to demonstrate that ‘the defendant
state official at a minimum acted with deliberate indifference toward the plaintiff.’” (citation
and internal quotation marks omitted) (collecting cases)). “As the very term ‘deliberate
indifference’ implies, the standard is sensibly employed only when actual deliberation is
practical.” Lewis, 523 U.S. at 851 (citing Whitley v. Albers, 475 U.S. 312, 320 (1986)); see
Brown v. Nationsbank Corp., 188 F.3d 579, 592 (5th Cir. 1999) (applying a deliberate-

                                              30
    Case: 12-10312        Document: 00512335803          Page: 31     Date Filed: 08/08/2013



                                       No. 12-10312

       Where, as here, a case involves an underlying constitutional violation like
state-occasioned violence, the court must ask whether the state actor treated the
violation with deliberate indifference. See Doe v. Rains Cnty. Indep. Sch. Dist.,
66 F.3d 1402, 1413 (5th Cir. 1995) (noting that, in Taylor, “the supervisor’s
failure to act, coupled with his deliberate indifference, was tantamount to a
conscious decision to allow the alleged constitutional injury to occur or persist”);
see also Taylor, 15 F.3d at 463 (Higginbotham, J., concurring) (“An omission that
evinces deliberate indifference toward the violation of an individual’s
constitutional rights may amount to an act that causes the violation.”).3 My
primary concern here is with the majority opinion’s approach to the deliberate
indifference inquiry.
                                             III.
       The deliberate indifference standard is a high bar, but it is not
insurmountable. At this stage, Whitley must plausibly allege that Hanna made
a “‘conscious’ choice to endanger [her] constitutional rights.” Mesa v. Prejean,
543 F.3d 264, 274 (5th Cir. 2008) (quoting Snyder v. Trepagnier, 142 F.3d 791,
799 (5th Cir. 1998)). Taking Whitley’s allegations as true, that is precisely what
happened here: Hanna decided to allow Ariaz, a state official, to continue


indifference standard where “the FBI made decisions which harmed the Plaintiffs after ample
opportunity for cool reflection”).
       3
         For example, in the context of alleged abuse to foster children, we have held that “an
obvious showing that state social workers exhibited a conscious disregard for known severe
physical abuses in a state-licensed foster home by itself sufficiently demonstrates deliberate
indifference to a child’s right to personal security.” Hernandez, 380 F.3d at 881 (concluding
that two social workers did not act with deliberate indifference where, after an investigation,
both concluded that there was no substantial risk to the children at issue). We have allowed
a deliberate-indifference claim against hospital officials who turned a blind eye to a
subordinate’s alleged intentional poisoning of patients. Atteberry v. Nocona Gen. Hosp., 430
F.3d 245, 256 (5th Cir. 2005) (holding that plaintiffs sufficiently pled deliberate indifference
against two supervisors who allegedly “knew both that a dangerous drug was missing and that
patients were dying at an unusually high rate,” and noting that although they “could have
investigated the deaths and missing drugs or changed hospital policy, they did nothing for a
considerable period of time”).

                                              31
    Case: 12-10312       Document: 00512335803          Page: 32     Date Filed: 08/08/2013



                                       No. 12-10312

sexually assaulting Whitley in the hopes of obtaining stronger evidence against
Ariaz. Whitley contends that Hanna was well-aware of the risk to her at the
time; the plan was predicated on the fact that Ariaz had abused, and would
continue to abuse, his young Explorer student.4 In other words, Hanna allegedly
knew that Ariaz was “highly likely to inflict the particular injury” that Whitley
suffered, and Hanna chose not to act. Cf. Brown v. Bryan Cnty., Okla., 219 F.3d
450, 461 (5th Cir. 2000) (citation omitted).
       Moreover, Hanna’s alleged conduct goes beyond mere haphazard or
negligent investigation. The majority opinion analogizes Hanna’s behavior to
that of the superintendent in Taylor, highlighting that Hanna immediately
resumed his investigation (after months of stagnation) when he learned that
Ariaz was cavorting with another minor in the Explorers program.5 But Hanna’s
conduct here is fundamentally different from that of the Taylor superintendent.
In Taylor, the superintendent took affirmative, albeit ineffective, steps to end
the abuse. 15 F.3d at 457–58. He directed the principal to talk with the coach
suspected of sexual abuse, contacted the victim’s parents, spoke with the victim,
and verbally reprimanded the coach. Id. The purpose of these actions was to
interfere with the alleged abuse, thereby mitigating the risk of continued
constitutional injury. Id. Indeed, we distinguished the Taylor superintendent’s

       4
        This is especially true in light of A.M.’s prior complaints about Ariaz’s conduct and
the information Hanna obtained in the very early stages of his investigation regarding
Whitley. Moreover, Hanna himself observed Whitley and Ariaz engaging in sexually
suggestive behavior at the Brownwood Annex. Thus, there is no question that Hanna was
aware of the risk to Whitley’s constitutional rights.
       5
         The majority opinion emphasizes that Hanna could have conducted the investigation
differently by, for example, moving at a faster pace, or placing video cameras in the courtroom
(rather than the public hallway) of the Brownwood Annex. But it concludes that such
mistakes are not enough to plausibly support § 1983 liability. If Whitley’s claim turned on
arguably minor investigatory failures in a typical criminal investigation, I would agree
wholeheartedly. But it does not. Rather, Whitley’s allegations center on Hanna’s deliberate
choice to prolong the risk of constitutional injury for the perceived greater good of Ariaz’s
conviction.

                                              32
      Case: 12-10312     Document: 00512335803          Page: 33     Date Filed: 08/08/2013



                                       No. 12-10312

actions from those of the deliberately-indifferent school principal, who “failed to
take action that was obviously necessary to prevent or stop” the abuse.6 Id. at
457. We focused on the principal’s failure to take actions that may have
“derailed the relationship.” Put another way, the constitutional violations would
not have been as “severe or prolonged” absent his deliberate choice not to act.
Id.    If the Taylor principal’s nonfeasance is sufficient to show deliberate
indifference, then Hanna’s allegedly purposeful subrogation of Whitley’s
constitutional rights must be enough to survive 12(b)(6) dismissal.
        The implicit message in the majority opinion’s deliberate-indifference
analysis is that an officer can escape § 1983 liability for a conscious
endangerment of a victim’s constitutional rights, provided that he acted with
good intentions. For example, the majority opinion emphasizes that Hanna “had
to decide what evidence would suffice to secure a conviction,” and notes Hanna’s
commitment “to putting an end to Ariaz’s abuses once and for all.” But this
ignores the fact that, in his zeal to put Ariaz behind bars for good, Hanna
allowed—in fact, expected7—Whitley to suffer additional instances of sexual
abuse at the hands of a fifty-five year old police officer. No matter how well-
intended, investigatory and prosecutorial strategies must yield to the inviolable


        6
         Moreover, the Taylor superintendent was new to the school, and had no prior
knowledge of the teacher’s behavior. Still, he acted immediately when he learned of the abuse.
Here, on the other hand, Hanna declined to complete his investigation of A.M.’s complaint and
then, after learning that Ariaz was likely abusing Whitley, decided to allow the abuse to
continue.
        7
          Indeed, Hanna’s plan did more than just allow Ariaz to continue to abuse Whitley;
rather, it required further acts of sexual abuse before Hanna would arrest Ariaz or directly
intervene. For example, Whitley alleges that “[Hanna] observed Plaintiff sitting or lying on
a table with Ariaz positioned over her in a clearly inappropriate and sexual manner” at or near
2:30 a.m. on July 17, 2013. The majority opinion’s fine parsing of this allegation extends
beyond the requirements of Twombly and Iqbal. Certainly, Hanna was aware of a substantial
risk to Whitley’s constitutional rights when he saw Ariaz positioned over Hanna in a “clearly
inappropriate and sexual manner.” Whitley alleges that, despite this known risk, Hanna
allowed the contact to continue.

                                              33
    Case: 12-10312       Document: 00512335803          Page: 34     Date Filed: 08/08/2013



                                       No. 12-10312

constitutional rights of those involved (typically the defendant, but here the
victim).8     “While the difficulties of law enforcement are great, police
investigations cannot be allowed to subordinate the rights of men and women
under our Constitution. This principle runs deep in our jurisprudence, and we
will stand by it until time has tolled its last bell.” Melear v. Spears, 862 F.2d
1177, 1186–87 (5th Cir. 1989).
       Moreover, the majority opinion’s deliberate-indifference analysis suggests
that Hanna faced a binary choice: arrest Ariaz, or do nothing to intervene in the
absence of conclusive evidence of abuse. See, e.g., Op. at 16 (“Hanna had to
decide what evidence would suffice to secure a conviction.”).9 It focuses on the
fact that Hanna had only “[v]ideo proof that [Whitley] was likely being abused,”


       8
           As Whitley’s counsel rightly noted at oral argument, there are many tactics that an
officer could employ to secure stronger evidence in the course of an investigation: a coerced
confession, an illegal search, an improper wiretap, and so on. See, e.g., Crawford v.
Washington, 541 U.S. 36, 69 (2004) (reversing the judgment of the Washington Supreme Court
based on the unconstitutional denial of a defendant’s Sixth Amendment right to confront a
witness against him); Kyles v. Whitley, 514 U.S. 419, 454 (1995) (reversing a defendant’s
conviction and remanding for a new trial based on the state’s unconstitutional failure to turn
over exculpatory evidence); Blackburn v. Alabama, 361 U.S. 199, 211 (1960) (reversing a
robbery conviction of a mentally incompetent defendant after his confession was found to be
involuntary and in violation of the Fourteenth Amendment); Giordenello v. United States, 357
U.S. 480, 488 (1958) (reversing a conviction for the possession of narcotics when the arrest
warrant lacked probable cause in violation of the Federal Rules of Criminal Procedure); see
also Wilson v. Lawrence Cnty., 260 F.3d 946 (8th Cir. 2001) (holding that a defendant could
state a § 1983 claim where “a reasonable factfinder could determine that Defendants
recklessly or intentionally chose to force Wilson to confess instead of attempting to solve the
murder through reliable but time consuming investigatory techniques designed to confirm
their suspicions,” and noting that there is “no counterveiling equally important governmental
interest that would excuse the appellants from fulfilling their responsibility”). We bar law
enforcement from this conduct because, no matter how valuable the conviction, the
constitutional rights at issue are paramount. See Blackburn, 361 U.S. at 206 (“As important
as it is that persons who have committed crimes be convicted, there are considerations which
transcend the question of guilt or innocence.”).
       9
         See also Op. at 20 (“Thus, although we easily can imagine some alternatives to the
choice that Appellees made—including confronting Whitley or contacting her parents—the fact
remains that Appellees successfully brought about Ariaz’s arrest approximately two weeks
after Hanna first learned of a potential relationship between Ariaz and Whitley.”).

                                              34
    Case: 12-10312     Document: 00512335803      Page: 35    Date Filed: 08/08/2013



                                   No. 12-10312

which may not have been sufficient to obtain a conviction under the Texas Penal
Code. But whether Hanna could or should have arrested Ariaz is an entirely
different question from whether Hanna’s failure to intervene in state-occasioned
violence constitutes deliberate indifference.         The deliberate-indifference
standard requires only conscious disregard to a “risk that a violation of a
particular constitutional right . . . will follow the decision.” Bd. of Cnty. Comm’rs
of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 411 (1997) (emphasis added)
(analyzing the deliberate-indifference standard in the context of municipal
liability, and evaluating whether a police officer’s use of excessive force would
have been a plainly obvious consequence of the sheriff’s hiring decision). In
other words, as soon as Hanna knew that Whitley was in danger of further
sexual abuse, he could not choose to ignore the risk, regardless of whether he
had direct evidence for a conviction.
      In short, while Hanna may have preferred perfect proof of Ariaz’s sexual
abuse, video or eyewitness evidence was by no means a mandatory prerequisite
to Whitley’s rescue. I would hold at this preliminary stage that Hanna’s alleged
deliberate choice to prioritize Ariaz’s eventual prosecution over Whitley’s
immediate safety plausibly constitutes deliberate indifference to a known risk
of constitutional violations.
                                        IV.
      Of course, the inquiry does not end with the plausibility of Whitley’s
§ 1983 claim, as Hanna asserted a qualified-immunity defense. “Qualified
immunity shields federal and state officials from money damages unless a
plaintiff pleads facts showing (1) that the official violated a statutory or
constitutional right, and (2) that the right was ‘clearly established’ at the time
of the challenged conduct.” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011).
      Relevant here is the second prong of the inquiry: whether the
constitutional right at issue was “clearly established” at the time of the

                                         35
    Case: 12-10312      Document: 00512335803        Page: 36     Date Filed: 08/08/2013



                                     No. 12-10312

challenged conduct. Id. In considering this prong, the court asks whether the
law so clearly and unambiguously prohibited his conduct that “every ‘reasonable
official would understand that what he is doing violates [the law].’” Id. at 2083
(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). The court will not
deny immunity unless “existing precedent . . . placed the statutory or
constitutional question beyond debate.” Id. at 2083. This doctrine protects “all
but the plainly incompetent or those who knowingly violate the law.” Malley v.
Briggs, 475 U.S. 335, 341 (1986).
      The “clearly established” requirement does not depend on the existence of
a case directly on point, however. See al-Kidd, 131 S. Ct. at 2083; see also
Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 377 (2009) (“To be
established clearly, however, there is no need that the ‘very action in question
[have] previously been held unlawful.’” (quoting Wilson v. Layne, 526 U.S. 603,
615 (1999))). “Rather, ‘[t]he central concept is that of fair warning: The law can
be clearly established despite notable factual distinctions between the
precedents relied on and the cases then before the Court, so long as the prior
decisions gave reasonable warning that the conduct then at issue violated
constitutional rights.’” Morgan v. Swanson, 659 F.3d 359, 412–13 (5th Cir. 2011)
(en banc) (Elrod, J., dissenting) (quoting Kinney v. Weaver, 367 F.3d 337, 350
(5th Cir. 2004) (en banc)) (internal quotation marks omitted). The fair notice
requirement is satisfied if controlling authority—or a “robust ‘consensus of
persuasive authority’”—defines the contours of the right in question with a high
degree of particularity. See al-Kidd, 131 S. Ct. at 2083 (quoting Wilson, 526 U.S.
at 617).
      Here, I would hold that Hanna lacked fair notice that his conduct would
amount to a constitutional violation.10 Although there is no debate that a child

      10
         The court looks not to whether the underlying constitutional violation is clearly
established, but rather to whether an officer would have known that his conduct in

                                           36
    Case: 12-10312       Document: 00512335803         Page: 37     Date Filed: 08/08/2013



                                      No. 12-10312

has an inviolable right to bodily integrity, see supra Part II, our case law
regarding an individual’s obligation to intervene in incidents of child sexual
abuse arises almost exclusively in the context of school officials. See Taylor, 15
F.3d at 450–51; Rains, 66 F.3d at 1413. The other analogous body of law arises
in bystander-liability cases, in which we require both actual presence at and
acquiescence in the underlying constitutional violation. See Hale v. Townley, 45
F.3d 914 (5th Cir. 1995). There simply is not enough controlling or persuasive
authority to conclude that every reasonable official in Hanna’s position would
understand that what he was doing violated the law. For that reason, Hanna
is entitled to qualified immunity.
                                             V.
       This case is about a state actor’s knowing, deliberate choice not to
intervene despite a substantial risk of continued statutory rape by a public
official, in hopes of obtaining direct evidence for a conviction.               While the
underlying law-enforcement goal may be laudable, it must bend where a
constitutional right is in play. Therefore, I would hold that Whitley states a
plausible deliberate-indifference claim under § 1983. Nevertheless, I concur in
the judgment because Hanna is entitled to qualified immunity.




addressing—or failing to address—the underlying violation, in and of itself, creates a
constitutional injury. See, e.g., al-Kidd, 131 S. Ct. at 2084 (explaining that “[t]he general
proposition . . . that an unreasonable search or seizure violates the Fourth Amendment is of
little help in determining whether the violative nature of particular conduct is clearly
established” (citing Saucier v. Katz, 533 U.S. 194, 201–02 (2001); Wilson, 526 U.S. at 615)).

                                             37